PER CURIAM
Defendant, upon retrial, State v. Manrique, 270 Or 201, 531 P2d 239 (1975), was convicted of criminal activity in drugs, ORS 167.207, and sentenced to five years in the penitentiary. On appeal he makes two assignments of error.
The first assignment does not warrant discussion. The second concerns the failure of the judgment order to recite that defendant was to receive credit for time served pursuant to his initial conviction. The state concedes that defendant is correct and, in fact, has already caused his records to be corrected accordingly. We think it desirable, however, that the judgment order itself recite defendant’s entitlement.
Remanded for entry of an appropriate order.